Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 26, 2020.
Information Disclosure Statement filed on 9/17/2020 has been considered by the examiner.
Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the vulnerability parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bezawada et al. us Publication No. 2016/0154839 A1.
 
As per claims 1 and 8, Bezawada discloses:
A method for determining duplication of a vulnerability of an analysis target server, by an analysis apparatus, the method comprising: 
a vulnerability extraction step of extracting vulnerability uniform resource locator (URL) addresses including the vulnerability from the analysis target server; 
a hash generation step of generating the URL hash value corresponding to the extracted vulnerability from the vulnerability URL address; and a duplication determination step of determining, when the URL hash value is present in the first comparison table, that the vulnerability is duplicated, and excluding the corresponding vulnerability from vulnerability information, (Bezawada, [0002]) where the hash value associated with data is received and compared with the hash values stored in a user hash store of deduplication system and further in the global hash store of the user hash store. If there is a match, then the data is discarded (removing duplicate). The data can be the URL as claimed.

As per claim 4, Bezawada discloses:
A method for determining duplication of a vulnerability of an analysis target server, by an analysis apparatus, the method comprising: a vulnerability extraction step of extracting vulnerability uniform resource locator (URL) addresses including the vulnerability from the analysis target server; a hash generation step of generating a tag hash value corresponding to a response page connected to the vulnerability URL address; and a duplication determination step of determining, when the tag hash value is present in a second comparison table, that the vulnerability is duplicated and excluding the corresponding vulnerability from vulnerability information, (Bezawada, [0002]) where the hash value associated with data is received and compared with the hash values stored in a user hash store of deduplication system and further in the global hash store (second comparison table) of the user hash store. If there is a match, then the data is discarded (removing duplicate). The data can be the URL as claimed.

As per claim 7, Bezawada discloses:
A method for managing vulnerability information of an analysis target server, by an analysis apparatus, the method comprising: extracting a vulnerability URL address. including a vulnerability from the analysis target server; generating a URL hash value corresponding to the vulnerability from the vulnerability URL address; searching the URL hash value in a first comparison table; generating, when the URL hash value is present in the first comparison table, a tag hash value corresponding to a response page connected to the vulnerability URL address; searching the tag hash value in a second comparison table; and determining, when the tag hash value is present in the second comparison table, that the vulnerability is duplicated and excluding the corresponding vulnerability from vulnerability information, (Bezawada, [0002]) where the hash value associated with data is received and compared with the hash values stored in a user hash store of deduplication system and further in the global hash store of the user hash store. If there is a match, then the data is discarded (removing duplicate). The data can be the URL as claimed.

As per claim 9, Bezawada discloses:
An analysis apparatus for determining duplication of a vulnerability of an analysis target server, comprising: a vulnerability extraction unit extracting a vulnerability URL address including a vulnerability from the analysis target server; a hash generation unit generating a URL hash value corresponding to the vulnerability from the vulnerability URL address or generating a tag hash value corresponding to a response page connected to the vulnerability URL address; and a duplication determination unit determining whether the vulnerability is duplicated by using the URL hash value or tag hash value, (Bezawada, [0002]) where the hash value associated with data is received and compared with the hash values stored in a user hash store of deduplication system and further in the global hash store of the user hash store. If there is a match, then the data is discarded (removing duplicate). The data can be the URL as claimed.

As per claims 2 and 5, Bezawada further discloses: 
an updating step of including when the URL hash value is not present in the first comparison table, the vulnerability in the vulnerability information, and adding the URL hash value to the first comparison table to update the URL hash value, (Bezawada, [0002]) where if the received hash value does not match the record on the user store or global user hash value, then the hash value is stored as a new data hash value. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446